Citation Nr: 0630525	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a left knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from February 1973 to January 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in March 2000 by the 
San Juan, Puerto Rico, Regional Office (RO) and in August 
2002, February 2003 and February 2004 by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The issues of entitlement to service connection for a right 
knee disability, left knee disability, and depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1999 Board decision, the veteran's claim for 
entitlement to service connection for a right knee disability 
was not reopened.    

2.  Additional evidence received since the August 1999 Board 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The Board's August 1999 decision, which denied reopening 
the veteran's claim of entitlement to service connection for 
a right knee disability, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2005).

2.  As new and material evidence has been received since the 
Board's August 1999 decision, the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability have been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 
20.1100, 20.1105 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, in light of the Board's reopening of the veteran's 
right knee claim, VA has no outstanding duty to inform him 
that any additional information or evidence is needed for 
that purpose.


The Merits of the Claim

In an August 1999 decision, the Board denied reopening the 
veteran's claim for entitlement to service connection for a 
right knee disability.  When a rating decision issued by the 
RO is affirmed by the Board, that determination is considered 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1104 (2005).  When a claimant requests that a claim be 
reopened after an appellate decision has been promulgated and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, as to whether it provides a basis for allowing the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 
(2005).

The veteran petitioned to reopen his claim of entitlement to 
service connection for a right knee disability in December 
1999.  This appeal arises from the RO's denial to reopen this 
claim in a March 2000 rating decision.

A claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a); see also Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The Board notes that the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The definition of what constitutes new and material evidence 
was amended effective August 29, 2001.  66 Fed. Reg. 45,628 
(2001).  As the veteran's claim to reopen was filed in 1999, 
these changes do not apply to the present case.  Under 38 
C.F.R. § 3.156(a) (2001), new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In an August 2002 rating decision, the RO reopened and then 
denied the veteran's claim of entitlement to service 
connection for a right knee disability.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

Evidence considered by the Board in reaching the August 1999 
decision included the veteran's service medical records; 
private treatment records dated between 1983 and 1984; and VA 
medical records dated between 1983 and 1998.  Thereafter, the 
veteran's right knee claim was denied because the evidence of 
record in August 1999 failed to show the required nexus 
between his current right knee disability and a disease or 
injury in service.  It was noted that there was no medical 
evidence establishing a causal relationship between the 
veteran's current right knee symptomatology and his active 
military service.

The evidence added to the claims file after the August 1999 
Board denial includes duplicate copies of service medical 
records, private treatment notes, and VA treatment records, a 
private treatment provider statement dated in December 1999; 
private medical records dated between 2000 and 2003; VA 
medical records dated between 2000 and 2001; and written 
statements and testimony submitted by the veteran and his 
representative.

After reviewing the new evidence submitted, some of the 
evidence submitted after the final August 1999 Board decision 
is considered both new and material.  The December 1999 
statement from a private treatment provider includes evidence 
not previously of record that offers a medical opinion as to 
whether there is a relationship between the veteran's claimed 
right knee disability and his period of active service.  This 
evidence is considered material because it bears directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for a right knee disability.  
In addition, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  See Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998)

Evidence received subsequent to the August 1999 Board 
decision, namely the December 1999 private treatment provider 
statement, is new and material.  Consequently, the veteran's 
claim of entitlement to service connection for a right knee 
disability is reopened.  The Board is remanding the veteran's 
reopened claim and ordering additional development on the 
issue of entitlement to service connection for a right knee 
disability.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right knee 
disability.  To this extent only, the appeal is granted.


REMAND

The veteran has not yet been provided with specific notice 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159(b) (2005), concerning his appeal for 
entitlement to service connection for depression.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran's claims file contains decision dated in July 
2002 that indicates the veteran was granted benefits from the 
Social Security Administration (SSA).  This decision includes 
references to the veteran's claimed left knee and depression 
disabilities.  Medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims file.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter concerning VA's duties 
to notify and to assist under U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) in 
conjunction with the current appeal for 
entitlement to service connection for 
depression.

2.  In light of the veteran's March 2005 
report (VA Form 9 as well as an undated 
VA Form 21-4142) that he received 
treatment for his claimed disabilities at 
multiple facilities including the Ortho 
Clinic at West Haven Hospital, West Haven 
Campus Hospital, Primary Care Center 
Clinic, a treatment provider designated 
as MPSY Hopkins, and Grandview Adult 
Behavioral Health; request that the 
veteran to identify any additional VA and 
non-VA health care providers that have 
treated him for his claimed right knee, 
left knee, and depression during the 
period from January 1998 to the present, 
including more detailed information 
pertaining to the providers discussed 
above.  Obtain records from each health 
care provider the veteran identifies. 

3.  Obtain the veteran's treatment 
records pertaining to the veteran's 
claimed bilateral knee and depression 
disabilities from the private facility 
(listed in private treatment notes dated 
on September 27, 2000 included in the 
file) for the time period from January 
2000 to the present, including those 
pertaining to an August 2000 right knee 
surgery and August 2001 emergency room 
treatment.

4.  Obtain any treatment records for the 
veteran's claimed right knee, left knee, 
and depression disabilities from the VA 
Medical Centers in San Juan, Puerto Rico 
and West Haven, Connecticut as well as 
the VA Satellite Clinic in Ponce, Puerto 
Rico for the time period from January 
1997 to the present.

5.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

6.  Thereafter, the RO/AMC should afford 
the veteran a comprehensive medical 
examination, to be conducted by a 
qualified physician, and accompanied by 
any clinical testing deemed appropriate 
by the examiner.  The claims folder, and 
a copy of this remand, must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examiner is requested to 
express an opinion as to whether the 
veteran's right knee and/or left knee 
disabilities are related to any incident 
of military service, and state the 
reasons for such an opinion.

7.  Readjudicate the issues of 
entitlement to service connection for 
depression, entitlement to service 
connection for a left knee disability, 
and entitlement to service connection for 
a right knee disability.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


